PER CURIAM.
Petitioners, by petition for writ of common law certiorari, seek review of an interlocutory order of the trial court refusing to grant a motion to dismiss on the grounds that the parties were litigating the identical issues in a pending federal case. Respondent heretofore moved for dismissal on jurisdictional grounds, but because of the complexity of the facts and issues involved we delayed ruling on that motion until hearing oral argument on the merits. The parties correctly concede that the order sought to be reviewed is not one subject to interlocutory appeal. Upon consideration we do not *481find that the learned trial judge departed from the essential requirements of law, therefore, common law certiorari is inappropriate. Finding as we do, that we are without jurisdiction, the petition for writ of common law certiorari is dismissed.
IT IS SO ORDERED.
BOYER, Acting C. J., and SMITH and BOOTH, JJ., concur.